T. A. Autrey sued Josephus Autrey and obtained a verdict for $50.97, with interest from March 16th, 1893. Defendant moved for a new trial on the general grounds, and because the court erred in directing a verdict for the *580plaintiff. The motion was overruled. The evidence shows that the father of the parties died on February 25th, 1891, leaving certain lands, and on March 20th, 1891, the plaintiff'purchased of the defendant his interest in these lands, receiving defendant’s deed therefor. One of the administrators of the estate testified that the deceased Autrey had two croppers on his land at the time of his death, and some of the land sown in oats; that the administrators rented out some of the land at standing rents; that after deducting the expenses, commissions and one fifth of the rents due the widow (she having elected to take one fifth of the estate), the balance was divided among the other distributees, and defendant was paid $50.97 as his share of the rents which accrued during the first year after the death of his father, and went into the hands of the administrators, and were distributed among the heirs. The plaintiff" testified that all the crops on the land were grown and planted after he bought defendant’s interest.
T. L. Lewis, for plaintiff in error.
B. F. Simpson and Enoch Faw, contra.